Order entered July 2, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00697-CV

                                KELLY S. BROOME, Appellant

                                             V.

                  TUCKER ALBIN AND ASSOCIATES, INC., Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-00672

                                         ORDER
       We GRANT appellant’s July 1, 2015 unopposed motion to extend time to file brief and

ORDER the brief be filed no later than August 25, 2015. No further extensions will be granted

absent exigent circumstances.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE